Exhibit 10.4
ELECTRONIC METERING SERVICE AND OPERATION AGREEMENT
     This Service and Operation Agreement (“Agreement”) is made and entered into
as of April 15th, 2009 by and between Orwell Trumbull-Pipeline, LTD an Ohio
corporation (“ORWELL TRUMBULL PIPELINE” or “Company”) and the Gas Recipiant
Orwell Natural Gas Co. (“UTILITY”).
WITNESSETH:
     Whereas, UTILITY desires to establish an electronice metering point between
its facilities and the facilities owned by ORWELL TRUMBULL PIPELINE, as defined
in “Exhibit A” in the State of Ohio; and
     Whereas, ORWELL TRUMBULL-PIPELINE is willing to establish such electronic
measuring points subject to the terms and conditions set forth herein.
     Now, therefore, in consideration of the premises and the mutual covenants
and agreements set forth herein, ORWELL TRUMBULL-PIPELINE and UTILITY
(collectively “Parties”) agree as follows:
ARTICLE I — FACILITIES DESIGN AND CONSTRUCTION

1.1   ORWELL TRUMBULL-PIPELINE has evaluated UTILITY’s request for electronic
receipt points and, subject to the limits of Orwell Trumbull-Pipeline’s
operating conditions and facilities as determined solely by ORWELL TRUMBULL
PIPELINE, the Parties have agreed on the location of the electronic receipt
points. The electronic receipt points shall be located on the ORWELL
TRUMBULL-PIPELINE pipeline system. The locations are identified on Exhibit A.
UTILITY shall be responsible for payment to ORWELL TRUMBULL-PIPELINE for a
monthly operating and monitoring fee for all processed electronic metering
points as set forth in Article 3.1.   1.2   ORWELL TRUMBULL-PIPELINE shall
engineer, install, construct, inspect, and test its electronic measuring
equipment in accordance with sound and prudent standards and practices common to
the natural gas industry, all applicable laws, orders, directives, rules, and
regulations of all federal, state, and local authorities having jurisdiction
over such activities and Orwell Trumbull-Pipeline’s specifications.   1.3  
Orwell Trumbull-Pipeline shall procure and install, at its sole expense, any
electric and telephone utility service required to operate the electronic
metering equipment. Utility will be billed all monthly phone and electric
charges associated with the individual meter station locations.

ARTICLE II — OPERATION AND MAINTENANCE

2.1   ORWELL TRUMBULL-PIPELINE shall be responsible for the operation and
routine maintenance and repair of electronic metering equipment installed at the
location as identified in “Exhibit A”. UTILITY shall operate and maintain their
respective facilities in accordance with sound and prudent practices common to
the natural gas industry and all applicable laws, orders,

Page 1



--------------------------------------------------------------------------------



 



directives, rules, and regulations of all federal, state, and local authorities
having jurisdiction over such activities. ORWELL TRUMBULL-PIPELINE reserves the
right to inspect UTILITY’S equipment at any time with reasonable notification to
UTILITY.

2.2   If UTILITY fails to comply with any provision of this Agreement or is
deliquent in remittance of payment, ORWELL TRUMBULL-PIPELINEshall have the
right, upon reasonable notification to UTILITY, to (i) suspend the monitoring of
the electronic metering receipt point pending UTILITY’s compliance with such
provision or (ii) after a reasonable period of time, not l ess than ninety
(90) days, to terminate this contract unless a reasonable payment plan has been
accepted by ORWELL TRUMBULL PIPELINE. UTILITY shall reimburse ORWELL TRUMBULL
PIPELINE for any loss, cost, damage or expenses incurred by ORWELL TRUMBULL
PIPELINE as a direct result of UTILITY’s failure to comply with these
specifications, except when such expense occurs as a direct result of Orwell
Trumbull-Pipeline’s deliberate decision to accept UTILITY’s nonpayment. ORWELL
TRUMBULL-PIPELINE shall be relieved of its obligations to UTILITY for the
duration of such time as the payment has not been received. UTILITY, however,
shall not be relieved of its obligations to ORWELL TRUMBULL PIPELINE for the
duration of such time as the payment has not been received.

Failure of UTILITY to correct any nonpayments within a reasonable period of time
may result in the Company’s termination of the electronic gas metering contract,
or, at the Company’s option, the Company may make changes necessary to bring
such payment to current, and UTILITY shall reimburse the Company for any
reasonable expense incurred by it in nonpayment.
ARTICLE III — METER & MONITOR FEES

3.1   UTILITY shall pay to ORWELL TRUMBULL-PIPELINE a $125.00 per location per
month fee for the operation and general maintenance of electronic gas metering
and communication equipment.       If Applicable: UTILITY also shall pay Orwell
Trumbull-Pipeline the associated utility charges for phone and electric at the
locations identified on “Exhibit A”.   3.2   Payment of the MM fees, as set
forth in Article 3.1, must be received by ORWELL TRUMBULL-PIPELINE within thirty
(30) days from the date of the invoice. If payment is not received by ORWELL
TRUMBULL-PIPELINE within the specified time, ORWELL TRUMBULL-PIPELINE shall
notify UTILITY and, unless cured by full payment within fifteen (15) days of
such notice, UTILITY shall be deemed in default with no further notice required,
and the MM service provided under terms of this agreement can be suspended,
notwithstanding any other provisions herein to the contrary. In addition, bills
not paid in their entirety within the thirty (30) day period shall be subject to
a late payment charge of two percent (2%) per month. Upon receipt of payment,
the Company will reinstate MM service.   3.3   Additional services may be
provided by ORWELL TRUMBULL-PIPELINE. Agreements for these, or other services,
may be negotiated at any point during the effective period of this agreement.

ARTICLE IV — TERM

4.1   This Agreement shall become effective upon execution by ORWELL
TRUMBULL-PIPELINE and UTILITY and shall remain in effect for a term of (3) THREE
years from the day that the

Page 2



--------------------------------------------------------------------------------



 



electronic metering equipment is installed, and thereafter for successive
(1) ONE year terms until terminated by either Party by the giving of one hundred
eighty (180) days’ advance written notice of termination to the other Party;
provided, however, that if, during the term of this Agreement, the Ohio Public
Utility Commission, or other judicial or regulatory body having jurisdiction
hereof, should take any action, the result of which is to change a material term
of this Agreement, then the Parties shall negotiate an equitable adjustment to
this Agreement.

4.2   In the event of default by either Party in the performance of any
provision, conditions or requirement herein (other than the nonpayment of fees),
the non-defaulting Party shall give notice in writing to the Party in default,
specifying the default. Unless such default is cured within Ninety (90) days
after receipt of such notice of default, this Agreement may be terminated by
written notice at the option of the non-defaulting Party.

4.3   Either Party may terminate this Agreement by written notice to the other
Party if the other Party dissolves, liquidates, or terminates its separate
corporate existence or proceedings are commenced against the other Party for any
relief under any bankruptcy or insolvency law.

ARTICLE V — REGULATIONS

5.1   This Agreement and all of the terms and conditions contained herein, and
the respective obligations of the Parties hereunder, are subject to all valid
and applicable laws, orders, rules, and regulations of duly constituted
authorities having jurisdiction.   5.2   Unless otherwise provided herein, each
Party is individually responsible for securing all approvals, permits,
certificates, and authorizations required for the construction and operation of
its respective facilities under this Agreement.

ARTICLE VI — MISCELLANEOUS

6.1   All notices under this Agreement shall be in writing and deemed to have
been duly given when deposited in the United States mail, postage prepaid, and
addressed as follows:

If to ORWELL TRUMBULL-PIPELINE:
          For payments: As instructed on the invoice.
For all other communication:
COMMUNICATIONS ADDRESS

       
Name:
ORWELL TRUMBULL-PIPELINE
Street Address (Line 1):
3511 Lost Nation Rd.
Street Address (Line 2):
Suite 213
City, State & Zip Code
Willoughby, Ohio 44094
Contact Person:
Attn: Steve J. WIlliams
Contact Person Title:
Operations Manager
Contact Person Email:
swilliams@cobrapipeline.com
Telephone Number:
(440) 255-1945
Fax Number:
(440) 255-1985

Page 3



--------------------------------------------------------------------------------



 



If to UTILITY:
COMMUNICATIONS ADDRESS

         
Name:
Orwell Natural Gas Co.  
 
8500 Station St.  
Street Address (Line 2):
Suite 100  
City, State & Zip Code
Mentor, Ohio 44060  
Contact Person:
Becky Howell  
Contact Person Title:
   
Contact Person Email:
bhowell@orwellgas.com  
Telephone Number:
440-974-3770  
Fax Number:
440-974-0844

6.2   UTILITY will indemnify, defend, and hold ORWELL TRUMBULL-PIPELINE, its
owners, officers, directors, affiliates, and subsidiaries harmless, to the
fullest extent permitted by law, from and against any and all loss, claims,
demands, damages, injuries, or suits including, but not limited to, claims,
demands, or suits for property damage, bodily injury, illness, disease, death,
or loss of services, property, or wages which may be brought against ORWELL
TRUMBULL-PIPELINEby any party, including, but not limited to, any third party,
any employee of UTILITY, contractor of UTILITY, subcontractor of UTILITY, or by
any employee of contractors or subcontractors of UTILITY, or the legal
representative or successor of any such person, in anywise arising out of or
incident to (i) the negligent acts or omissions of UTILITY or any of UTILITY’s
employees, contractors or subcontractors in connection with the construction and
installation of the pipeline pursuant to this Agreement, and (ii) UTILITY’s
presence in, on or about Orwell Trumbull-Pipeline’s property or job site, such
duty of UTILITY to indemnify, defend, and hold harmless ORWELL
TRUMBULL-PIPELINEto also include payment for Orwell Trumbull-Pipeline’s costs
and expenses, including attorneys’ fees. Such duty of indemnification shall
survive the termination of this agreement for a period of twenty four
(24) months.

ORWELL TRUMBULL-PIPELINE will indemnify, defend, and hold UTILITY, its owners,
officers, directors, partners, affiliates, and subsidiaries harmless, to the
fullest extent permitted by law, from and against any and all loss, claims,
demands, damages, injuries, or suits including, but not limited to, claims,
demands, or suits for property damage, bodily injury, illness, disease, death,
or loss of services, property, or wages which may be brought against UTILITY by
any party, including, but not limited to, any third party, any employee of
ORWELL TRUMBULL-PIPELINE, contractor of ORWELL TRUMBULL-PIPELINE, subcontractor
of ORWELL TRUMBULL-PIPELINE, or by any employee of contractors or subcontractors
of ORWELL TRUMBULL-PIPELINE, or the legal representative or successor of any
such person, in anywise arising out of or incident to (i) the negligent acts or
omissions of ORWELL TRUMBULL-PIPELINEor any of ORWELL TRUMBULL-PIPELINE’s
employees, contractors or subcontractors in connection with the construction and
installation of the pipeline pursuant to this Agreement, and (ii) ORWELL
TRUMBULL-PIPELINE’s presence in, on or about UTILITY’s property or job site,
such duty of ORWELL TRUMBULL-PIPELINE to indemnify, defend, and hold harmless
UTILITY to also include payment for UTILITY’s costs and expenses, including
attorney’s fees. Such duty of indemnification shall survive the termination of
this agreement for a period of twelve (12) months.

Page 4



--------------------------------------------------------------------------------



 



6.3   The Parties acknowledge and agree that, in the event of an unforeseen
emergency, ORWELL TRUMBULL-PIPELINE, in its reasonable judgment, and without
first having notified UTILITY, may deem it necessary for ORWELL
TRUMBULL-PIPELINEpersonnel to enter upon UTILITY’s premises in order to take
such actions which ORWELL TRUMBULL-PIPELINE, in its reasonable judgment,
believes are necessary and appropriate to handle such emergency. In such event,
ORWELL TRUMBULL-PIPELINEwill endeavor to notify UTILITY as soon as practicable
after entering upon UTILITY’s premises; provided, however, that in no event
shall ORWELL TRUMBULL-PIPELINEbe liable to UTILITY for damage to property, for
monetary loss, or for personal injury caused by or arising from the actions of
ORWELL TRUMBULL-PIPELINE, its employees, or contractors, in responding to and/or
treating such emergency situation, unless such damage, loss, or injury resulted
exclusively from the gross negligence of ORWELL TRUMBULL-PIPELINE.   6.4  
Except with regard to payment due for services rendered, neither Party shall be
liable to the other for failure to perform an obligation hereunder to the extent
such failure was caused by “Acts of God”. The term “Acts of God” as employed
herein means any cause not reasonably within the control of the party claiming
suspension including, but not limited to: (i) physical events such as,
landslides, lightning, earthquakes, fires, storms or storm warnings, such as
hurricanes, which result in evacuation of the affected area, floods, washouts,
explosions, breakage or accident or necessity of repairs to machinery or
equipment or lines of pipe; (ii) weather related events affecting an entire
geographic region, such as low temperatures which cause freezing or failure of
wells or lines of pipe; (iii) acts of others such as strikes, lockouts or other
industrial disturbances, riots, sabotage, insurrections or wars; and
(iv) governmental actions such as necessity for compliance with any court order,
law, statute, ordinance, or regulation promulgated by a governmental authority
having jurisdiction. Each Party shall make reasonable efforts to avoid the
adverse impacts of a Force Majeure and to resolve the event or occurrence once
it has occurred in order to resume performance.   6.5   The failure of either
Party at any time to exercise any right or to require performance by the other
Party of any provision herein shall in no way affect the right of such Party
thereafter to enforce the same, nor shall the waiver by either Party hereto of
any breach of any provision herein by the other Party be a waiver of any other
breach of such provision, or as a waiver of the provision itself.   6.6   This
Agreement shall be governed and construed in accordance with the substantive
laws of the State of Ohio, without regard to the choice of law provisions
thereof.   6.7   This Agreement shall inure to and be binding upon the
successors and assigns of the Parties hereto; provided, that neither Party shall
assign this Agreement and the rights hereunder without first having obtained the
written approval of the other Party, which approval shall not be unreasonably
withheld.   6.8   If any provision of this Agreement shall be held invalid,
illegal, or unenforceable to any extent and for any reason by a court of
competent jurisdiction, the remainder of this Agreement shall not be affected
thereby and shall be enforceable to the full extent permitted by law.   6.9  
This written Agreement contains the entire Agreement between the Parties, and
there are no understandings or representations between the Parties hereto. This
Agreement may not be amended, other than as set forth herein, except by an
instrument in writing signed by a duly authorized representative of each Party.

Page 5



--------------------------------------------------------------------------------



 



In witness whereof, the Parties have caused this agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

                      ORWELL TRUMBULL-PIPELINE       ORWELL NATURAL GAS CO.
 
                   
By:
  /s/ Steven J. Williams
 
      By:   /s/ Richard M. Osborne
 
   
Name:
  Steven J. Williams       Name:   Richard M. Osborne    
Title:
  Operations Manager       Title:   Chairman of the Board    

Page 6